Exhibit 10.61
AMENDMENT NO. 7 dated as of September 25, 2009 (this “Amendment”), to the CREDIT
AGREEMENT dated as of August 2, 2004, as amended pursuant to that certain
Incremental Term Loan Assumption Agreement and Amendment No. 1 dated as of
April 1, 2005, that certain Incremental Term Loan Assumption Agreement and
Amendment No. 2 dated as of March 24, 2006, as amended as of April 21, 2006,
that certain Incremental Term Loan Assumption Agreement and Amendment No. 3
dated as of June 30, 2006, that certain Amendment No. 4 dated as of February 6,
2007, that certain Amendment No. 5 dated as of September 30, 2008 and that
certain Amendment No. 6 dated as of July 29, 2009 (as so amended, the “Credit
Agreement”), among ALION SCIENCE AND TECHNOLOGY CORPORATION (the “Borrower”),
the Subsidiary Guarantors listed on the signature pages hereto, the lenders from
time to time party to the Credit Agreement (the “Lenders”) and CREDIT SUISSE
(formerly known as Credit Suisse First Boston), as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders.
A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.
B. The Borrower has requested that the Revolving Credit Maturity Date under the
Credit Agreement be extended to October 9, 2009 and the Lenders party hereto,
which represent all the Revolving Credit Lenders, have agreed to such request on
and subject to the terms and conditions of this Amendment.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Amendment. This Amendment shall be a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 2. Amendments to Credit Agreement. The definition of “Revolving Credit
Maturity Date” in Section 1.01 is hereby amended and restated in its entirety as
follows:
“Revolving Credit Maturity Date” shall mean, October 9, 2009, or such later date
as may be agreed to in writing by the Borrower and all the Revolving Credit
Lenders.
SECTION 3. Reduction of Revolving Commitments. Effective upon the occurrence of
the Amendment No. 7 Effective Date (as defined below) and without the need for
any further notice or action, the aggregate amount of the Revolving Credit
Commitments shall be automatically reduced from $40,000,000 to $25,000,000 (the
“Commitment Reduction”). The Commitment Reduction shall be made among the
Revolving Credit Lenders (after giving effect to Section 3 hereof) such that
each Revolving Credit Lender’s Revolving Credit Commitment shall be in the
corresponding amount set forth on Schedule 1 hereto. For the avoidance of doubt,
the Revolving Credit Commitment of National Consumer Cooperative Bank shall be
terminated in full.

 

 



--------------------------------------------------------------------------------



 



SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Amendment No. 7
Effective Date and after giving effect to this Amendment:
(a) This Amendment has been duly authorized, executed and delivered by each Loan
Party party hereto, and constitutes a legal, valid and binding obligation of
such Loan Party in accordance with its terms. The Credit Agreement (as amended
hereby) constitutes a legal, valid and binding obligation of the Borrower in
accordance with its terms.
(b) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the
Amendment No. 7 Effective Date with the same effect as though made on and as of
the Amendment No. 7 Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
(c) No Default or Event of Default has occurred and is continuing.
SECTION 5. Effectiveness. This Amendment shall become effective on the date (the
“Amendment No. 7 Effective Date”) that the Administrative Agent shall have
received counterparts of this Amendment that, when taken together, bear the
signatures of (i) the Borrower, (ii) each Subsidiary Guarantor and (iii) each of
the Revolving Credit Lenders.
SECTION 6. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Borrower under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement specifically referred to herein. After the date hereof, any
reference to the Credit Agreement shall mean the Credit Agreement, as modified
hereby.
SECTION 7. Consent and Reaffirmation. Each Subsidiary Guarantor hereby consents
to this Amendment and the transactions contemplated hereby, and each Loan Party
hereby (a) agrees that, notwithstanding the effectiveness of this Amendment, the
Guarantee and Collateral Agreement and each of the other Security Documents
continue to be in full force and effect, (b) confirms its guarantee of the
Obligations (with respect to each Subsidiary Guarantor) and its grant of a
security interest in its assets as Collateral therefor, all as provided in the
Loan Documents as originally executed and (c) acknowledges that such guarantee
and/or grant continue in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement (as amended hereby) and the other Loan
Documents.

 

2



--------------------------------------------------------------------------------



 



SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred in connection with this
Amendment in accordance with the Credit Agreement, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent.
SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.
SECTION 10. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 11. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their
respective authorized officers as of the day and year first above written.

            ALION SCIENCE AND TECHNOLOGY CORPORATION,
      By:   /s/ Mike Alber         Name:   Mike Alber        Title:   CFO,
Senior VP and Treasurer     

            HUMAN FACTORS APPLICATIONS, INC.,
      By:   /s/ Josh Izenberg         Name:   Josh Izenberg        Title:  
Secretary     

            ALION-METI CORPORATION,
      By:   /s/ Mike Alber         Name:   Mike Alber        Title:   Treasurer 
   

            ALION-CATI CORPORATION,
      By:   /s/ Mike Alber         Name:   Mike Alber        Title:   Treasurer 
   

            ALION-JJMA CORPORATION,
      By:   /s/ Mike Alber         Name:   Mike Alber        Title:   Treasurer 
   

            ALION-BMH CORPORATION,
      By:   /s/ Mike Alber         Name:   Mike Alber        Title:   Treasurer 
 

 

 



--------------------------------------------------------------------------------



 



         

            WASHINGTON CONSULTING, INC.,
      By:   /s/ Mike Alber         Name:   Mike Alber        Title:   Treasurer 
   

            ALION-MA&D CORPORATION,
      By:   /s/ Mike Alber         Name:   Mike Alber        Title:   Treasurer 
   

            WASHINGTON CONSULTING GOVERNMENT
SERVICES, INC.,
      By:   /s/ Josh Izenberg         Name:   Joshua Izenberg        Title:  
Secretary   

 

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
individually as a Revolving Credit Lender and as
Administrative Agent,
      By:   /s/ Robert Hetu         Name:   Robert Hetu        Title:   Managing
Director     

                  By:   /s/ Christopher Reo Day         Name:   Christopher Reo
Day        Title:   Associate   

 

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as a Revolving Credit Lender,
      By:   /s/ Robert S. Cashion         Name:   Robert S. Cashion       
Title:   Senior Vice President     

            NATIONAL CONSUMER COOPERATIVE BANK,
as a Revolving Credit Lender,
      By:   /s/ James C. Oppenheimer         Name:   James C. Oppenheimer       
Title:   General Counsel   

 

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I

          Revolving Credit Lender Revolving Credit Commitment  
Bank of America, N.A.
  $ 21,751,975  
Credit Suisse, Cayman Islands Branch
  $ 3,248,025  
TOTAL
  $ 25,000,000  

 

 